Citation Nr: 1736524	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for hammertoes of the second, third and fourth toes with bunions of the first and fifth toes of the left foot (left foot disability)


REPRESENTATION

Appellant represented by:	The State of South Carolina, Division of Veteran Affairs


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was previously remanded by the Board in November 2013 for additional development on several of the Veteran's claims. 

When the case was returned to the Board in April 2016, the Veteran's claim for an initial compensation evaluation for the Veteran's hammertoes of the second, third and fourth toes with bunions of the first and fifth toes of the left foot (left foot disability) was denied. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In December 2016, the Veteran and the Secretary of VA (parties) submitted a Joint Motion for Partial Remand (JMR), which vacated and remanded in part the Board's April 2016 decision for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the focus of the Court's remand was the inadequacies of the medical opinions that the Board relied on its decision making, as the parties found that the opinions did not adequately assess the Veteran's range of motion for her left foot disability. 

The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The prior VA examinations for the Veteran's left foot disability did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains adequate information pursuant to Correia.

Also, to be noted within the claims file, there are two different representatives, acting on behalf of the Veteran: Disabled American Veterans and State of South Carolina, Division for Veteran Affairs. However, the Veteran is only allowed one representative for the same issue. 38 C.F.R. § 14.631 (2016). The Board recognizes the State of South Carolina, Division of Veteran Affairs as the Veteran's representative, as it is the official appointment via the most recent VA Form 21-22 in the claims file. The Board notes that there is no VA Form 21-22 for Disabled American Veterans within the file. If the Veteran would like to change her representation, the appropriate VA Form 21-22 or 21-22a should be completed with the new representative. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to reevaluate the current severity of the Veteran's left foot disability. 

As part of the full VA examination, with respect to range of motion testing, this must be conducted for pain on active and passive motion and in weight-bearing and nonweight-bearing conditions and if possible in comparison to the opposite undamaged joint (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. After completing the requested actions, readjudicate the claims in light of all pertinent evidence. If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

